 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS RAMIREZ,                                   No. 2:20-cv-0391 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    VACAVILLE POLICE DEPARTMENT,
      et al.,
15
                         Defendants.
16

17

18          Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to

20   28 U.S.C. § 1915. ECF Nos. 1, 2. However, the certificate portion of the in forma pauperis

21   application has not been filled out and signed by an authorized prison official. See 28 U.S.C. §

22   1915(a)(2). Plaintiff will be provided another opportunity to submit a fully completed application

23   to proceed in forma pauperis.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

26   pauperis application used by this court, and

27   ////

28   ////
                                                       1
 1          2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed
 2   in forma pauperis application. Plaintiff’s failure to comply with this order will result in a
 3   recommendation that this action be dismissed without prejudice.
 4   DATED: February 27, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
